ANSTEAD, Judge,
concurring specially.
I concur in the affirmance because I find on the record presented that appellant waived the objection now set out on appeal, that of lack of evidence to support the court’s order. At the post-judgment hearing in this divorce case, appellee sought the entry of an order giving effect to a prior written agreement of the parties as to the disposition of certain assets. The trial court received copies of documents listing these assets without objection by the appellant. The subsequent court order did nothing more than effectuate the prior agreement and a prior order based thereon, albeit by providing more detail as evidenced in the documents received at the hearing.
The only objection raised by appellant at the hearing was a plea for delay so he could file an action to set aside the prior agreement and order based thereon. Of course, our affirmance has no effect on the appellant’s right to proceed in the trial court on any claims or rights he may have pertaining to the underlying agreement. However, I agree he cannot now object to the court’s use of the list of personal property and other items provided by the appel-lee to the court without objection, and the court’s enforcement of its previous order based on the list.